Citation Nr: 0517740	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  97-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric/brain disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and son


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision in which 
the RO denied service connection for a psychiatric disability 
or other brain disorder due to lead poisoning.  

The Board initially remanded the issue in March 2000 for 
additional evidentiary development.  In March 2003, the Board 
remanded the matter in order schedule a video conference 
hearing.  This hearing was held in June 2003 before the 
undersigned Veterans Law Judge and a copy of that transcript 
is of record.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  An acquired psychiatric disability or brain disorder was 
not present in service and was not evidence until several 
years after service.

3.  The weight of the medical evidence suggests that the 
veteran does not have a psychiatric/brain disability that is 
related to service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disability 
or brain disorder due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the rating action dated in June 1997 was issued 
before the enactment of the VCAA.  That notwithstanding, the 
Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
September 1997 statement of the case (SOC), supplemental 
statements of the case (SSOC) dated in July 1999, June 2001, 
April 2002, November 2002, March 2005 and correspondence from 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim 
on appeal.

In particular, the RO letters of June 2000, February 2002, 
March 2004, and July 2004 informed the veteran of the type of 
evidence necessary to substantiate his claim.  In these 
letters, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  While 
the Court has not specified how the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  Based on the above, the Board concludes that the 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained and associated with the claims file the veteran's 
service medical records, VA treatment records and private 
treatment records.  The veteran has also been afforded VA 
examinations and hearings.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Factual Background

Service medical records include the veteran's June 1958 
entrance examination report and June 1962 separation 
examination report.  These records do not contain any 
complaints, findings, or diagnosis related to an acquired 
psychiatric disability or brain disorder.  Treatment records 
indicate that he suffered a superficial cut on his scalp in 
May 1959.  The cut was sutured and he received a tetanus 
booster shot.  Several days later, the veteran developed 
generalized uriticaria edema on the skin on his trunk, feet, 
and extremities that was of questionable etiology.  He was 
treated with Benadryl and his itching subsided.  A few days 
later there was no evidence of a reaction.  A progress note 
indicated that it was believed the veteran may have been 
given a tetanus antitoxin instead of what was intended, 
producing a sensitivity reaction.  The June 1962 separation 
physical examination was silent for psychiatric pathology.

A neuropsychiatric report from Dr. Agardy dated in May 1966 
indicates the veteran was admitted for bladder spasms.  The 
veteran reported that, at times, his body itched all over, 
which reminded him an illness associated with lead poisoning 
in service.

Medical records from Self Memorial Hospital dated in March 
1983 indicate the veteran was admitted and underwent a 
surgical procedure.  While recuperating, he began to 
experience anxiety symptoms and was subsequently diagnosed 
with depression.  

Medical records from a psychiatrist, C.C.B., M.D., dated in 
September 1984, note that the veteran's prior visits and a 
hospitalization in March 1983.  He examined the veteran on 
two separate days in September 1984 and concluded that the 
veteran did not have a mental illness, although he did have a 
history of depression.

In April 1990, the veteran was admitted to Self Memorial 
Hospital.  A psychologist's report indicated that he had been 
seeing the veteran on an individual basis for the last 
several months and stated that the veteran had psychotic 
depression.  The diagnoses were major affective disorder, 
depressed, severe, psychotic; generalized anxiety disorder; 
and history of panic attacks.  

The veteran was seen at another private medical facility in 
August 1990 for recurrent depression.  The primary discharge 
diagnosis was major depressive disorder with periods of 
psychosis.

A November 1990 medical report indicated, the veteran was 
referred to a psychiatrist, A.S., M.D. for evaluation and 
psychiatric treatment.  The presumptive diagnosis was 
psychotic depression.

A statement from C.B.B., M.D. dated in March 1997, revealed 
that he has treated the veteran since 1983 and prior to that 
another physician treated him since 1966.  He indicated that 
the veteran recently informed him of a possible lead 
encepholopy in 1959.  The physician indicated that that 
further exploration was needed since it may have contributed 
to his psychiatric disorder.  A heavy metal blood screen was 
requested as well as a brain scan to rule out brain damage 
from severe lead poisoning in service in 1959.

A VA examination report for mental disorders dated in May 
1997 notes the veteran's reports of depression since 1966.  
He indicated that when he became depressed he was also 
suicidal, self-isolating, and did not want to have contact 
with anyone.  He also reported that he slept a lot, lacked 
energy, had crying spells, and no libido.  Reportedly, these 
symptoms had occurred since 1966; however, he also indicated 
that the treatment records dating that far back have been 
destroyed.  The diagnosis was major depressive disorder 
versus mood disorder due to lead poisoning.  

The VA neurological examination report notes the veteran's 
history of his military service.  He reported that as he had 
leaned over fuel tanks he was filling to see how full they 
were becoming, he hit his head and suffered a laceration.  He 
indicated that he inhaled the fumes and that the fumes 
penetrated the wound on his scalp.  He reportedly broke out 
into a rash two days later and was later hospitalized for 
twelve days.  The veteran reported that he was told at that 
time that he had lead poisoning from the fuel and that it 
would be with him for the rest of his life.  

The impression was that there was no convincing evidence that 
the veteran was demented and that his problem largely seemed 
to be depression.  The examiner indicated that it would be 
necessary to review the veteran's service medical records to 
see if the veteran had been found to have an elevated serum 
lead or if he was treated for lead intoxication at the time 
of his injury.  Otherwise, there was no real evidence of lead 
poisoning.  The examiner further explained that typically, 
chronic lead intoxication in adults induced peripheral 
neuropathy of the ulna nerve and that this was not present in 
the veteran.  An acute lead intoxication in adults may 
produce a metabolic encephalopathy and that information would 
have to be gleaned from his medical records in the past.  

A November VA 1998 laboratory report noted that the veteran 
underwent a 24-hour urine test for heavy metals.  Mercury was 
not detected.  The lead level revealed was 0.22 ug/24-hour.  
Progress notes dated in February 1999 contain lab findings 
for lead that were 0.22 ug/24-hours, noted to be within the 
normal range.  There was no clear polyneuropathy and the 
examiner could not make a clear link between lead poisoning 
and the veteran's present mental condition.  

In March 1999, the veteran had a heavy metal screen that 
revealed a .14 level of lead.  Normal lead levels were noted 
to be from 0.00 - 0.54.  The progress notes indicated the 
presence of lead, but within normal limits.  

The veteran testified before a local hearing officer in June 
1999 regarding his lead exposure.  He stated that he 
periodically broke out in hives all over his body that would 
later dry up.  He said this started after his accident in 
service, but has gone away over the years.  The effect of the 
mental illness that was brought on by it had increased.  He 
stated that after receiving the laceration while filling the 
fuel tank in service, he received medical treatment for the 
cut.  The day after he returned to have his stitches removed, 
he broke out in hives.  He was told that due to the lead 
exposure he could receive a medical discharge, but he elected 
to stay in service.  After discharge, he started to be 
affected mentally and was diagnosed with manic depressive 
with anxiety.  He testified that he was not aware of every 
being exposed to lead in his civilian jobs.  

A statement dated in May 2000 from a person who served with 
the veteran in the military indicates that he was aware that 
the veteran was hospitalized for an extended period with lead 
poisoning in May 1959.  

A letter from Z. L. Agardy, M.D., dated in June 2000 
indicated the veteran had been a patient under the 
physician's care in 1966 at Self Memorial Hospital and 
received follow-up visits at the physician's office after 
that.  The letter indicated that those treatment records were 
no longer available.  

A November 2000 VA psychiatric examination report noted that 
the physician had reviewed the veteran's claims file.  The 
history reported was consistent with previous reports.  The 
veteran's primary complaint was depression.  The diagnosis 
was major depression, recurrent, severe without psychotic 
features.  The opinion was that the veteran's primary problem 
was recurrent depression with some cognitive impairment.  The 
cognitive impairment seemed somewhat in excess of what would 
be expected with depression; therefore, it was possible that 
some of the cognitive impairment might be the result of lead 
exposure, if indeed that was verified.  

The veteran underwent another VA examination in September 
2001, but the claims file was not available for review.  The 
veteran reported lead exposure in service indicating that he 
cut his head while refueling and was exposed to a lot of lead 
fumes.  Since then, he reportedly had problems with both 
recent and remote memory.  The impression was a history of 
memory loss secondary to lead exposure.  The neurologic and 
mental status examinations were normal and there was no 
evidence of any residual from exposure to lead at the time of 
examination.  

A VA neuropsychological examination in August 2001 noted a 
history of depression and anxiety.  The results of numerous 
testing indicated cognitive-adaptive functioning within the 
low average range.  The veteran reported severe levels of 
depression and anxiety that were considered to have 
contributed to his poor performances on tasks that involved a 
strong motor component and sustained attention and a freedom 
from distractibility.  

VAMC lab blood testing for lead conducted in November 2001 
revealed a level of 2 ug/dL.

A letter from G. D., M.D., dated in December 2001 revealed 
that veteran has been under treatment for depression with the 
physician since 1998.  The veteran reportedly had problems 
with depression ever since he separated from the service, and 
it was noted that he was exposed to lead while in service.  
The physician indicated that the veteran had been exposed to 
chronic lead poisoning and opined that the effect of the lead 
poisoning may or may not have caused the depression, and that 
it was very difficult to judge.  He opined that the veteran's 
symptoms could have some co-relation with lead poisoning, but 
there was no medical literature to support it.

In May 2002, the veteran submitted extracts from literature 
pertaining to lead.

A VAMC record dated in January 2003 noted the veteran was 
seen for complaints that he associated with lead poisoning.  
He continued to present with signs of depression and 
cognitive impairment that correlated to his exposure to heavy 
metal poisoning.  His exposure to lead and the presence of 
lead in his body was documented by measurement of a 24-hour 
urinary lead level that was determined to be 0.14 micrograms 
in March 1999.

During a June 2003 video conference hearing, the veteran 
testified about his injury in service and the treatment he 
received.  He stated that every time he was around refueling 
he was exposed to the fumes.  The first time he was tested 
for lead in his system was in 1997.  The veteran's wife and 
son also provided statements showing support for the 
veteran's claim.

A December 2004 VA neurological report indicated the 
veteran's claims file was reviewed.  The veteran reported 
that he was a tanker refueler in service and at some point in 
1958 he was exposed to a significant amount of leaded 
gasoline after he breathed in the fumes for approximately 20 
minutes as he watched the tank fill up.  Either in 1958 or 
1959, he broke out in hives and rashes and he was told that 
he had lead poisoning from the fumes, which caused the rash.  
He continued to work around leaded fuels for another 3 1/2 
years and developed hives on multiple occasions, which he 
related to exposure to the leaded gasoline.  He denied any 
other side effects until 1966 when he experience significant 
problems with depression and anxiety.  His current complaints 
of significantly impaired short-term memory, depression, 
anxiety, and joint pains were attributed, by the veteran, to 
lead exposure.  The physician noted the veteran's medical 
history to include a brain MRI, lead level tests, and 
neuropsychological testing.  The impression was that the 
veteran did have multiple deficits on examination that 
included cognitive problems.  There were clearly some 
psychogenic features with giveaway weakness as well as 
distractable tremors that were believed to be more related to 
depression than other conditions.  The examiner acknowledged 
that lead poisoning could cause depression in some patients, 
but was not sure that this was the case with the veteran.  
The physician commented that he was not sure that the 
veteran's job as a tanker refueler exposed him to high enough 
levels of lead to have caused long-term encephalopathy.  He 
opined it was unclear to him whether the veteran's depression 
and anxiety was related to lead and commented that many 
people have depression without exposure to lead.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in- 
service. See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The veteran contends that he acquired a psychiatric or brain 
disorder as a result of exposure to leaded fuel in service.

The evidence of record clearly shows that the veteran has 
been diagnosed with a variety of psychiatric disorder after 
service; however, the question remains if any of them are 
related to his military service.

The Board observes that the first evidence of a psychiatric 
diagnosis was in 1966, which was four years after the veteran 
separated from service.  As noted previously, service 
connection may be granted on a presumptive basis if one of 
the enumerated disabilities listed in 38 C.F.R. § 3.309 is 
diagnosed to a compensable degree with in the prescribed 
period of time.  Since a psychosis was not diagnosed within a 
year of the veteran's separation from service, a link between 
the veteran's psychiatric disability and service may not be 
presumed.  Hence, there must be persuasive medical evidence 
linking a current acquired psychiatric/brain disorder to 
service.

In the present case there are several opinions of record that 
are either in favor of the claim, against the claim, or 
inconclusive.

The opinion from Dr. C.B.B dated in March 1997 indicated that 
the veteran's reported lead exposure might have contributed 
to his psychiatric disorder.  This opinion is somewhat 
speculative and does not provide the degree of probability 
(at least as likely as not) to weigh persuasively in favor of 
the veteran's claim.  In addition, it was based in part on 
the veteran's report of possible lead encepholopy in service, 
which has not been confirmed by the service medical records 
or other medical records.  

The Board also notes that the November 2000 VA examiner 
offered a speculative opinion that the veteran's cognitive 
impairment might be the result of lead exposure; however, the 
opinion was contingent on verification of lead exposure.  As 
with the other opinion, it lacks the necessary degree of 
probability to have significant probative value.  Moreover, 
it was based on exposure has not been adequately verified.  
This latter point will be discussed in more detail below.

The September 2001 VA examiner offered a diagnosis that 
suggests a link between lead exposure and the veteran's 
memory loss; however, the examiner indicated that the 
diagnosis was based on the veteran's history rather than 
current findings and an independent assessment.  Notably, the 
neurological and mental status examinations were normal and 
there was no evidence of any residual from exposure to lead.  
The Board finds that these findings are more probative than 
the diagnosis because they are medical findings rather than 
an impression based on the veteran's unsubstantiated medical 
history.  

Treatment notes dated in January 2003 associate signs of 
depression and cognitive depression with exposure to heavy 
metal poisoning.  In addition, they suggested a relationship 
between the veteran's memory loss and cognitive problems.  
This comment was based on the veteran's statements and the 
presence of lead in the veteran's body at a level of 0.14 
micrograms in March 1999.  The Board does not find this 
particularly probative because this level was show to be well 
within the normal limits for the presence of lead in an 
individual and there was no explanation as to why these 
normal readings were linked to service exposure.  Notably, 
the only lab findings that show the presence of lead beyond 
the normal limits were in January 2002, which dates forty 
years after service.

Opinions that do not support the veteran's claim include one 
offered by the May 1997 examiner.  Although the claims file 
was not available for review, the examiner indicated that 
absent medical evidence of elevate serum lead or treatment 
for lead intoxication at the time of his injury, there was no 
real evidence that the veteran had lead poisoning.  The 
examiner further pointed out that typically, chronic lead 
intoxication in adults inducted peripheral neuropathy of the 
ulna nerve and that this was not present in the veteran.  An 
acute lead intoxication could have produced a metabolic 
encephalopathy, but the records do not show the presence of 
this either.  February 1999 progress notes also show that the 
veteran clearly did not have polyneuropathy and that there 
was no clear link between lead poisoning and the veteran's 
mental condition.  The Board finds these opinions to be more 
probative even though the veteran's claims file was not 
available for review.  The examiner does not appear to have 
been disadvantaged by the absence of the claims file because 
it did not contain any medical evidence verifying lead 
exposure in service.  In addition, the examiner offered a 
clear explanation based on medical principles to support the 
opinion.  This explanation was consistent with the February 
1999 findings and opinion.  

As shown by the service medical records, there is no clear 
indication that the veteran was exposed to a lead in service.  
A lay statement from a serviceman corroborates the veteran's 
reported treatment for lead exposure, but the Board finds 
that these statements, alone, are insufficient to establish 
an in-service occurrence.  Notably, treatment for the 
veteran's head injury and subsequent rash are documented in 
the records, but there is no reference to the claimed lead 
exposure.  In fact, contrary to the veteran's recollection 
and that of his fellow serviceman, the records appear to 
suggest that the veteran's rash was due to a shot that he 
received that should have been a tetanus booster, but was 
later believed to be a tetanus antitoxin.  Since the record 
does contain the medical records that involve the events 
surrounding the purported lead exposure and points to an 
etiological cause other than lead exposure, the Board finds 
that the medical evidence is more probative than the lay 
statements relative to the diagnosis and treatment for lead 
exposure in service.  Hence, for whatever reason the veteran 
and the serviceman suspected lead exposure as the suspected 
culprit for his ailment in service, the medical evidence 
clearly points to another etiological cause that is not 
related to lead exposure.  Based on the evidence, there is no 
persuasive evidence that that veteran was exposed to lead in 
service.

Another important factor is the results of laboratory tests 
to detect lead exposure.  Since the initial testing, the 
results have consistently shown normal levels of lead in the 
body.  There is simply nothing in the laboratory testing to 
suggest lead poisoning.  Furthermore, a longitudinal review 
of the record clearly shows that for approximately 4 years 
immediately following service, there are no findings to 
suggest lead poisoning.  Curiously, this would have been at a 
time when the concentration of lead in the veteran's body 
could have possibly been higher (due to the proximity in time 
to the claimed inservice exposure to lead) and the symptoms 
of lead poisoning more evident; yet, there are no medical 
records indicating any pathology associated with lead 
poisoning.   

With the remaining opinions being inconclusive, the Board 
finds that in the absence of medical evidence of lead 
exposure in service, the weight of the evidence is against 
the veteran's claim for service connection for a 
psychiatric/brain disability.  

The Board has carefully considered the veteran's assertions 
and testimony he provided along with his wife and son that he 
is entitled to service connection; however, as laypersons 
without the appropriate medical training and expertise, they 
are not competent to provide a probative opinion on a medical 
matter, such as the diagnosis of a specific disability, and 
the medical relationship, if any, between that disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric/brain disorder is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


